Exhibit 10.4

 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of November 3, 2016 (this “Agreement”), by
and between MAST Capital Management, LLC, a Delaware limited liability company
(“MAST”), and GECC GP Corp., a Delaware corporation (“GP Corp”).  Certain terms
are defined in Section 6.15.

 

RECITALS

 

GECM entered into an investment management agreement, dated as of September 27,
2016 (as may be amended, restated or supplemented from time to time, the
“Investment Management Agreement”), with GECC and in order to fulfill GECM’s
obligations thereunder, GECM intends to acquire the right to employ all of
MAST’s employees as of the date of this Agreement (the “Effective Date”) on such
terms as have been previously approved by MAST (collectively, the “Team”) and to
make the Team available to MAST pursuant to a cost sharing agreement between
GECM and MAST, dated as of the Effective Date, in the form of Annex 1 (as may be
amended, restated or supplemented from time to time, the “Cost Sharing
Agreement”), which among other things, provides for MAST to incur a reasonable
allocation of the cost of the Team and the infrastructure to support the Team.

 

MAST wishes to (a) sell and assign to GP Corp, and GP Corp wishes to purchase
and assume from MAST, the rights and obligations of MAST to the Purchased Assets
and the Assumed Liabilities, and (b) to the maximum extent permitted by
applicable Law, grant to GP Corp, and GP Corp wishes to accept from MAST, the
right to use the Operating Assets, in each case subject to the terms and
conditions set forth herein.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements
hereinafter set forth, the parties hereto, intending to be legally bound, agree
as follows:

 

1.             THE TRANSACTIONS

 

1.1          Asset Purchase. On the terms of this Agreement, MAST shall sell,
assign, transfer, convey and deliver to GP Corp, and GP Corp shall purchase from
MAST, all of MAST’s right, title and interest in all of the assets, properties
and rights used or held for use by MAST in the operation or conduct of its
historical business existing on the Effective Date, wherever located, whether
tangible or intangible, real, personal or mixed, including, for the avoidance of
doubt, the following assets (except, in each case, for the Excluded Assets),
whether or not any of such assets, properties or rights have any value for
accounting purposes or are carried or reflected on or specifically referred to
in MAST’s books or financial statements: (i) the Assigned Contracts and all
prepayments related thereto; (ii) the Assumed Leases and any deposits related
thereto; (iii) the leasehold interest (the “Transferred Premises”) described in
Section 1.1(b)(iii) of the disclosure letter delivered by MAST to GP Corp
concurrent with delivery of this Agreement (the “Disclosure Letter”); (iv) all
Fixtures and Supplies; (v) the Business Records which relate to the assets
acquired by GP Corp under this Agreement (the “Purchased Assets”) and the
Assumed Liabilities to the extent the purchase and sale thereof is permitted by
Law and, with respect to any portion of such Business Records which are required
by Law to be retained by MAST or its Affiliates, the right to access and copy
such portions; (vi) the Goodwill connected with the use of the Purchased Assets;
(vii) all rights to the claims, causes of action, rights of recovery, and rights
of set-off, made or asserted against any Person on or after the Effective Date
relating to the Purchased Assets, whether arising out of actions or conditions
occurring prior to, on, or after the Effective Date, including all rights to sue
for or assert claims against and seek remedies and to retain any and all
damages, settlement amounts and other amounts therefrom; (viii) all Software;
and (ix) all guarantees, warranties, indemnities and similar rights in favor of
MAST or its Affiliates related to any of the foregoing (collectively, the
“Purchased Assets”) free and clear of any Encumbrances.

 

1

--------------------------------------------------------------------------------


 

1.2          Excluded Assets. Notwithstanding Section 1.1(a) (if there is a
conflict, ambiguity or other dispute, the exclusions in this
Section 1.1(b) shall control the inclusions in Section 1.1(a)), the Purchased
Assets shall not include (i) MAST’s receivables, cash, cash equivalents, bank
deposits or similar cash items (other than deposits or prepayments related to a
Purchased Asset or employee receivables); (ii) any Intellectual Property or
Information of MAST, other than the Team-Related Know-how and right to
performance attribution; (iii) any (A) confidential personnel records pertaining
to any member of the Team, and (B) other Business Records which MAST or any
Affiliate of MAST is required by applicable Law to retain; provided, that GP
Corp or GECM , as applicable, shall have the right, to the extent permitted by
applicable Law and subject to reasonable restrictions, to make copies of any
portions of such retained Business Records that relate to the Team; (iv) any
confidential information related to any investor in any investment fund or
account managed by MAST that MAST is required by applicable Law or Contract to
retain; (v) any claim, right or interest of MAST or any Affiliate of MAST in or
to any refund, rebate, abatement or other recovery for Excluded Taxes, together
with any interest due thereon or penalty rebate arising therefrom; (vi) the
right to use MAST’s name, trademark or trade dress; (vii) any rights to or from
all current or future investment funds and accounts managed by MAST, including
the investment management agreements and any management fees or incentive fees
in respect of such funds or accounts; (viii) any insurance policies held by MAST
or any of its Affiliates or rights of proceeds thereof; (ix) any permits,
licenses, franchises, approvals, authorizations, registrations, certificates,
variances and similar rights obtained by MAST or any of its Affiliates from
Governmental Bodies; and (x) except as expressly included among the Purchased
Assets, any of MAST’s or any of its Affiliate’s rights, claims or causes of
action against Third Parties relating to the assets, properties or operations
arising out of transactions occurring prior to, and including, the Effective
Date (such rights, assets and properties, whether or not reflected on MAST’s
financial statements, the “Excluded Assets”).

 

1.3          Assumption of Obligations. Subject to the terms and conditions set
forth herein, GP Corp shall assume and agree to pay, perform and discharge the
Assumed Liabilities arising after the Effective Date under the Purchased
Assets.  Other than the Assumed Liabilities, GP Corp shall not assume any
liabilities or obligations of MAST of any kind, whether known or unknown,
contingent, matured or otherwise, whether currently existing or hereinafter
created.

 

1.4          Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $10.824 million, plus the assumption of the Assumed Liabilities
and the grant of the Non-Exclusive Right (the “Purchase Price”).  GP Corp shall
pay $10.824 million of the Purchase Price to MAST at the Closing by delivering
to MAST a secured promissory notes in the form of Annex 3 (the “Senior Secured
Note”).

 

1.5          Purchase Price Allocation. MAST and GP Corp agree that for federal,
state and local income Tax purposes, the transactions contemplated by this
Agreement (the “Transactions”) shall constitute a taxable sale of assets of MAST
in exchange for the consideration contemplated hereby and, unless required by
Law, neither of MAST nor GP Corp shall take any position on any Tax return
inconsistent therewith; provided that MAST and GP Corp agree that the
Transactions are expected to constitute an installment sale under Section 453 of
the Internal Revenue Code of 1986 (the “Code”)  as evidenced by the Senior
Secured Notes.  For United States federal, state and local income Tax purposes,
MAST and GP Corp agree to allocate the purchase price, if and when paid, among
the Purchased Assets in a mutually acceptable reasonable manner.  MAST and GP
Corp further agree to file any United States federal, state and local income Tax
returns in a manner consistent with the previous sentence.

 

2

--------------------------------------------------------------------------------


 

1.6          Non-Assignable Purchased Assets.

 

(a)           Nothing in this Agreement nor the consummation of the Transactions
shall be construed as an attempt or agreement to assign any Purchased Asset,
including any Contract, permit, certificate, approval, authorization or other
right, which by its terms or by Law is non-assignable without the consent of a
Third Party or a Governmental Body or is cancelable by a Third Party in the
event of an assignment (any such Purchased Assets, a “Non-Assignable Purchased
Asset”) unless and until such consents shall have been obtained; provided that
if GP Corp notifies MAST that any Purchased Asset should be transferred
notwithstanding the right of a Third Party to cancel in the event of an
assignment, then such Purchased Asset that is cancelable by a Third Party in the
event of assignment shall not be included as a Non-Assignable Purchased Asset
for purposes of this Agreement.  MAST shall use all reasonable commercial
efforts to obtain such consents and deliver any required notices prior to the
Closing, and GECM shall cooperate with MAST to obtain such consents promptly. 
To the extent permitted by applicable Law and the terms of such Non-Assignable
Purchased Asset, if consents to the assignment thereof cannot be obtained, MAST
and GP Corp shall cooperate in a mutually agreeable arrangement under which
(i) GP Corp would obtain the benefits and assume the obligations under such
Non-Assignable Purchased Assets in accordance with this Agreement, including by
subcontracting, sublicensing, or subleasing to GP Corp, or (ii) such
Non-Assignable Purchased Assets would be held, as of and from the Effective
Date, by MAST in trust for GP Corp and the covenants and obligations thereunder
would be performed by GP Corp in MAST’s name and all benefits and obligations
existing thereunder would be for GP Corp’s account.  MAST shall, and shall cause
its Affiliates to, also take or cause to be taken at GP Corp’s expense such
actions in its name or otherwise as GP Corp may reasonably request so as to
provide GP Corp with the benefits of the Non-Assignable Purchased Assets and to
effect collection of money or other consideration that becomes due and payable
under the Non-Assignable Purchased Assets, and MAST shall hold in trust for the
benefit of GP Corp and promptly pay over to GP Corp all money or other
consideration received by it in respect to all Non-Assignable Purchased Assets. 
If after the Effective Date any Non-Assignable Purchased Asset becomes
assignable (either because consent for the assignment thereof is obtained or
otherwise), MAST shall promptly notify GP Corp and assign or transfer such
previously Non-Assignable Purchased Asset to GP Corp.

 

(b)           From and after the Effective Date, MAST, on behalf of itself and
its Affiliates, hereby authorizes GP Corp, to the extent permitted by applicable
Law and the terms of the Non-Assignable Purchased Assets, at GP Corp’s expense,
to perform all the obligations and receive all the benefits of MAST or its
Affiliates under the Non-Assignable Purchased Assets.

 

(c)           Notwithstanding anything in this Agreement to the contrary, unless
and until any consent or approval with respect to any Non-Assignable Purchased
Asset is obtained, such Non-Assignable Purchased Asset shall not constitute a
Purchased Asset and any associated liability shall not constitute an Assumed
Liability for any purpose under this Agreement.

 

(d)           GP Corp hereby grants to MAST, and MAST hereby accepts from GP
Corp, the perpetual non-exclusive, royalty-free right to use the Purchased
Assets, other than the Operating Assets and the Goodwill connected with the use
thereof, in each case, in the operation of its business, solely with respect to
investment funds and accounts managed by MAST commencing Effective Date
immediately following the Closing (the “Non-Exclusive Right”).

 

3

--------------------------------------------------------------------------------


 

1.7          Closing. The closing (the “Closing”) of the Transactions shall take
place simultaneously with the execution of this Agreement on the Effective Date
at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, New York, New York
or such other location as is mutually agreed upon by the parties hereto.  The
Transactions shall be deemed to have occurred at 12:00 a.m. on the Effective
Date.

 

(a)           MAST shall deliver to GP Corp the following: (i) a Bill of Sale
duly executed by MAST; (ii) an Assignment and Assumption Agreement duly executed
by MAST; (iii) an Assignment and Assumption of Lease in form and substance
reasonably satisfactory to GP Corp (the “Assignment and Assumption of Lease”)
and duly executed by MAST; (iv) a certificate of the Secretary or Assistant
Secretary (or equivalent officer) of MAST certifying as to (A) the resolutions
of the board of managers (or equivalent body) of MAST, duly adopted and in
effect, which authorize the execution, delivery and performance of this
Agreement and the Transactions contemplated hereby, and (B) the names and
signatures of the officers of MAST authorized to sign this Agreement and the
documents to be delivered hereunder; and (iv) such other customary instruments
of transfer, assumption, filings or documents, in form and substance reasonably
satisfactory to GP Corp, as may be reasonably required to give effect to the
Transactions.

 

(b)           GP Corp shall deliver to MAST the following: (i) Senior Secured
(ii) an Assignment and Assumption Agreement duly executed by GP Corp; (iii) the
Assignment and Assumption of Lease duly executed by GP Corp; (iv) a certificate
of the Secretary or Assistant Secretary (or equivalent officer) of GP Corp
certifying as to (A) the resolutions of the board of directors of GP Corp, duly
adopted and in effect, which authorize the execution, delivery and performance
of this Agreement and the Transactions contemplated hereby, and (B) the names
and signatures of the officers of GP Corp authorized to sign this Agreement and
the documents to be delivered hereunder; and (v) such other customary
instruments of transfer, assumption, filings or documents, in form and substance
reasonably satisfactory to MAST, as may be reasonably required to give effect to
the Transactions.

 

2.             REPRESENTATIONS AND WARRANTIES OF MAST. MAST represents and
warrants to GP Corp that the statements contained in this Article 2 are true and
correct as of the Effective Date.

 

2.1          Organization.  MAST is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of Delaware.

 

2.2          Authorization; Validity of Agreement; Required Action. MAST has the
requisite corporate power and authority to execute and deliver this Agreement
and the Ancillary Agreements to which it is a party and to consummate the
Transactions that are required to be consummated by MAST.  The execution and
delivery by MAST of this Agreement and the Ancillary Agreements to which it is a
party, the performance of MAST’s obligations hereunder and thereunder and the
consummation by MAST of the Transactions that are required to be consummated by
MAST have been duly authorized by its board of managers (or equivalent body),
and no other corporate action on the part of MAST is necessary to authorize the
execution and delivery by MAST of this Agreement, the Ancillary Agreements to
which it is a party and the consummation by it of the Transactions required to
be consummated by MAST.  Each of this Agreement and the Ancillary Agreements to
which MAST is a party has been duly executed and delivered by MAST and, assuming
due and valid authorization, execution and delivery hereof or thereof by each
other party hereto or thereto, is a valid and binding obligation of MAST,
enforceable against MAST in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar Laws, now or hereafter in
effect, affecting creditors’ rights and remedies generally and (b) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought (together with the exceptions in clause
(a) above, the “Enforceability Exceptions”).

 

4

--------------------------------------------------------------------------------


 

2.3          Consents and Approvals; No Violations. The execution and delivery
of this Agreement and the documents to be delivered hereunder by MAST does not,
and the performance by MAST of its obligations under this Agreement and the
consummation by MAST of the Transactions required to be consummated by MAST will
not: (a) violate any provision of the organizational documents, as amended, of
MAST; (b) other than with respect to any Non-Assignable Purchased Asset, require
any consent by any Person under, conflict with or result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under any Contract to which MAST is a party or by which it or any of its
properties or assets is bound or result in the creation of any Encumbrance in or
upon any of the properties, rights or assets of MAST; (c) violate any Law
applicable to MAST or any of its properties or assets; or (d) require MAST to
make any filing or registration with, or provide any notification to, or require
MAST to obtain any authorization, consent or approval of, waiver by (“Consents”)
any Governmental Body, except in the case of clauses (b), (c) and (d) above, for
such violations, breaches or defaults that, or such filings, registrations,
notifications, authorizations, consents or approvals the failure of which to
make or obtain, would not have a Material Adverse Effect.

 

2.4          Title to Purchased Assets. MAST owns and has good title to the
Purchased Assets, free and clear of Encumbrances (other than any Encumbrances
created hereunder).

 

2.5          Condition of Assets. The tangible personal property included in the
Purchased Assets is in good condition and is adequate for the uses to which it
is being put, and none of such tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs. 
But for the Excluded Assets, the Purchased Assets are sufficient for GP Corp to
conduct the business currently conducted by MAST.

 

2.6          Assigned Contracts. Section 2.6 of the Disclosure Letter includes
each Contract included in the Purchased Assets and being assigned to and assumed
by GP Corp (the “Assigned Contracts”).  Each Assigned Contract is valid and
binding on MAST in accordance with its terms and is in full force and effect. 
MAST is not in breach of or default under, or has provided to or received from
any other party thereto any written notice of any breach of or default under or
of any intention to terminate, any Assigned Contract.  Complete and correct
copies of each Assigned Contract have been made available to GP Corp on or
before the Effective Date.  There are no disputes pending or, to MAST’s
knowledge, threatened under any Assigned Contract that would have a Material
Adverse Effect.

 

2.7          Compliance With Laws.  MAST is in compliance with all applicable
Laws applicable to ownership and use of the Purchased Assets.

 

2.8          Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to MAST’s
knowledge, threatened against or by MAST (a) in respect of the Purchased Assets
or the Assumed Liabilities; or (b) that challenges or seeks to prevent, enjoin
or otherwise delay the Transactions contemplated by this Agreement.  To MAST’s
knowledge, no event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

5

--------------------------------------------------------------------------------


 

2.9          Brokers or Finders. No investment banker, broker, finder, financial
advisor or intermediary is entitled to any investment banking, brokerage,
finder’s or similar fee or commission in connection with this Agreement or the
Transactions based upon arrangements made by or on behalf of MAST.

 

2.10        No Other Representations or Warranties; Independent Investigation.
Except for the representations and warranties contained in this Article IV,
neither MAST nor any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of MAST, to GP
Corp.  GP Corp has conducted its own independent investigation, review and
analysis of the business, results of operations, prospects, condition (financial
or otherwise) or assets of MAST, and acknowledges that it has been provided
adequate access to the personnel, properties, assets, premises, books and
records and other documents and data of MAST for such purpose.  GP Corp
acknowledges and agrees that (a) in making its decision to enter into this
Agreement and the Ancillary Agreements to which it is a party and to consummate
the Transactions, GP Corp has relied solely upon its own investigation and the
express representations and warranties of MAST set forth in Article IV of this
Agreement (including the related portions of the Disclosure Letter), and
(b) neither MAST nor any other Person has made any representation or warranty as
to MAST or the Transactions, except as expressly set forth in Article IV of this
Agreement (including the related portions of the Disclosure Letter).

 

3.             REPRESENTATIONS AND WARRANTIES OF GP CORP. TO MAST. GP Corp
represents and warrants to MAST that the statements contained in this Article 3
are true and correct as of the Effective Date.  For purposes of this Article 3,
“GP Corp’s knowledge,” “knowledge of GP Corp” and any similar phrases shall mean
the actual or constructive knowledge of any director or officer of GP Corp,
after due inquiry.

 

3.1          Organization. GP Corp is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware.

 

3.2          Authorization; Validity of Agreement; Required Action. .GP Corp has
the requisite corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is a party and to consummate
the Transactions that are required to be consummated by GP Corp.  The execution
and delivery by GP Corp of this Agreement and the Ancillary Agreements to which
it is a party, the performance of GP Corp’s obligations hereunder and thereunder
and the consummation by GP Corp of the Transactions that are required to be
consummated by GP Corp have been duly authorized by its board of directors (or
equivalent body), and no other corporate action on the part of GP Corp is
necessary to authorize the execution and delivery by GP Corp of this Agreement,
the Ancillary Agreements to which it is a party and the consummation by it of
the Transactions required to be consummated by GP Corp.  Each of this Agreement
and the Ancillary Agreements to which GP Corp is a party has been duly executed
and delivered by GP Corp and, assuming due and valid authorization, execution
and delivery hereof or thereof by each other party hereto or thereto, is a valid
and binding obligation of GP Corp, enforceable against GP Corp in accordance
with its terms, except for the Enforceability Exceptions.

 

6

--------------------------------------------------------------------------------


 

3.3          Consents and Approvals; No Violations. The execution and delivery
of this Agreement and the documents to be delivered hereunder by GP Corp does
not, and the performance by GP Corp of its obligations under this Agreement and
the consummation by GP Corp of the Transactions required to be consummated by GP
Corp will not: (a) violate any provision of the organizational documents, as
amended, of GP Corp; (b) require any consent by any Person under, conflict with
or result in a violation or breach of, or constitute (with or without due notice
or lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any Contract to which GP Corp is a party or
by which it or any of its properties or assets is bound or result in the
creation of any Encumbrance in or upon any of the properties, rights or assets
of GP Corp; (c) violate any Law applicable to GP Corp or any of its properties
or assets; or (d) require GP Corp to make any filing or registration with, or
provide any notification to, or require GP Corp to obtain any Consents of or by
any Governmental Body, except in the case of clauses (b), (c) and (d) above, for
such violations, breaches or defaults that, or such filings, registrations,
notifications or Consents the failure of which to make or obtain, would not
have, or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

3.4          Legal Proceedings. There is no Action of any nature pending or, to
GP Corp’s knowledge, threatened against or by GP Corp that challenges or seeks
to prevent, enjoin or otherwise delay the Transactions contemplated by this
Agreement.  No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

3.5          Brokers or Finders. No investment banker, broker, finder, financial
advisor or intermediary is entitled to any investment banking, brokerage,
finder’s or similar fee or commission in connection with this Agreement or the
Transactions based upon arrangements made by or on behalf of GP Corp.

 

3.6          No Operations. GP Corp has conducted no business and has incurred
no liabilities or obligations except in connection with its formation and the
transactions contemplated under this Agreement and the Ancillary Agreements to
which it is a party.  The only Contract (whether or not legally enforceable)
that GP Corp has entered into other than this Agreement and the Ancillary
Agreements to which it is a party is set forth in Section 3.6 of the Disclosure
Letter.

 

4.             COVENANTS

 

4.1          Bulk Sales Laws.

 

(a)           GP Corp hereby waives compliance by MAST with the requirements and
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
(collectively, the “Bulk Sales Laws”), including Article 6 of the Massachusetts
Uniform Commercial Code, in each case that may otherwise be applicable with
respect to the sale of any or all of the Purchased Assets to GP Corp.

 

4.2          Taxes.

 

(a)           The party hereto prescribed by applicable Law as primarily liable
for the payment thereof shall be responsible for and shall pay when due any
Transfer Taxes incurred in connection with the transfer of the Purchased Assets
to and the assumption of the Assumed Liabilities by GP Corp pursuant to this
Agreement.  Each of GP Corp and MAST shall cooperate to minimize the amount of
Transfer Taxes.

 

7

--------------------------------------------------------------------------------


 

(b)           All Property Taxes levied with respect to the Purchased Assets for
a Straddle Period shall be apportioned between MAST and GP Corp based on the
number of days of such Straddle Period, and MAST shall be liable for the
proportionate amount of such Property Taxes that is attributable to the
Pre-Closing Tax Period within such Straddle Period, and GP Corp shall be liable
for the proportionate amount of such Property Taxes that is attributable to the
Post-Closing Tax Period within such Straddle Period.  Any refund, rebate,
abatement or other recovery of such Property Taxes attributable to the
Pre-Closing Tax Period shall be for the account of MAST, and any refund, rebate,
abatement or other recovery of such Property Taxes attributable to the
Post-Closing Tax Period shall be for the account of GP Corp.  Upon receipt of
any bill (or any refund, rebate, abatement, or other recovery) for such Property
Taxes, GP Corp or MAST, as applicable, shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 4.2(b) together with such supporting evidence as is reasonably necessary
to calculate the proration amount.  The proration amount shall be paid by the
party hereto owing it to the other within ten days after delivery of such
statement.  If that GP Corp or MAST makes any payment for which it is entitled
to reimbursement under this Section, the applicable party hereto shall make such
reimbursement promptly but in no event later than ten days after the delivery of
a statement setting forth the amount of reimbursement to which the delivering
party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement.

 

(c)           Following the Closing, GP Corp and MAST shall cooperate as
reasonably requested for the purpose of enabling the requesting party to
(i) make any election relating to Taxes, (ii) prepare Tax returns with respect
to their respective businesses or the Purchased Assets or (iii) to prepare for
and defend audits or other Tax-related examinations by a Governmental Body with
respect to their respective businesses and the Purchased Assets.  Such
cooperation shall be at the expense of the requesting party.

 

4.3          Purchased Assets. Following the Closing and subject to Section 1.6
with respect to Non-Assignable Purchased Assets, GP Corp shall take all actions
required to comply with the terms of any Purchased Asset (including promptly
paying, performing or discharging any liabilities or obligations with respect to
any Purchased Asset arising after the Effective Date).

 

4.4          Further Assurances. Following the Closing, each of the parties
shall execute and deliver such additional documents, instruments, conveyances
and assurances and take such further actions as may be reasonably required to
carry out the provisions hereof and give effect to the transactions contemplated
by this Agreement and the documents to be delivered hereunder (including
(a) transferring back to MAST any asset or liability not contemplated by this
Agreement to be a Purchased Asset or an Assumed Liability, which such asset or
liability was transferred to GP Corp at the Closing, and (b) transferring to GP
Corp any asset or liability contemplated by this Agreement to be a Purchased
Asset or an Assumed Liability which was not transferred to GP Corp at the
Closing).  Without limiting the generality of the foregoing, GP Corp and MAST
shall, and shall cause their respective Affiliates to, use their respective
reasonable commercial efforts to obtain, or to cause to be obtained, any
consent, substitution, approval, or amendment required to transfer all rights
and obligations under any and all Assigned Contracts, permits, certificates,
approvals, authorizations or other rights that constitute Purchased Assets or
obligations or liabilities that constitute Assumed Liabilities.

 

8

--------------------------------------------------------------------------------


 

5.             MISCELLANEOUS

 

5.1          Survival. Each of the representations, warranties, covenants and
agreements contained herein (or any certificate delivered pursuant hereto) shall
survive the Closing indefinitely (or, in each case, until the final resolution
of any claim or action arising from the breach of any such representations or
warranties or the breach or non-fulfillment of any such covenants or agreements,
if written notice of such breach or non-fulfillment was delivered prior to the
end of such survival period.

 

5.2          Expenses. Except as otherwise expressly provided herein, all costs,
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party hereto incurring
such costs, fees or expenses.

 

5.3          Notices.  All notices and other communications hereunder will be in
writing and will be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt) or (b) when received by the addressee if sent
by an internationally recognized courier service, such as DHL.  Such
communications must be sent to the respective parties hereto at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 5.3):

 

If to MAST:          MAST Capital Management, LLC

200 Clarendon Street, 51st Floor

Boston, MA 02116

Attention: General Counsel

 

If to GP Corp:                   GECC GP Corp.

200 Clarendon Street, 51st Floor

Boston, MA 02116

Attention: General Counsel

 

If to GECM:                           Great Elm Capital Management, Inc.

200 Clarendon Street, 51st Floor

Boston, MA 02116

Attention: General Counsel

 

5.4          Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

5.5          Severability. Any term or provision hereof that is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction.  If the final judgment of a court
of competent jurisdiction or other authority declares any term or provision
hereof invalid, void or unenforceable, the court or other authority making such
determination will have the power to and will, subject to the discretion of such
body, reduce the scope, duration, area or applicability of the term or
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

5.6          Entire Agreement.  This Agreement and the Ancillary Agreements
constitute the sole and entire agreement of the parties hereto with respect to
the subject matter contained herein and therein and supersede all prior and
contemporaneous agreements, negotiations, arrangements, representations and
understandings, written, oral or otherwise, between such parties with respect to
such subject matter.  In the event of any inconsistency between the statements
in the body of this Agreement and the Ancillary Agreements, the Annexes, the
Exhibits and Disclosure Letter (other than an exception expressly set forth as
such in the Disclosure Letter), the statements in the body of this Agreement
will control.

 

9

--------------------------------------------------------------------------------


 

5.7          Successors and Assigns. This Agreement shall be binding upon, shall
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.  No party hereto may assign,
delegate or otherwise transfer this Agreement or any rights or obligations under
this Agreement in whole or in part (whether by operation of law or otherwise),
without the prior written content of the other parties hereto.  Subject to the
foregoing, no assignment shall relieve the assigning party of any liability or
obligation hereunder.  Any assignment in violation of this Section 6.7 will be
null and void.

 

5.8          No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

5.9          Amendment and Modification. The parties hereto may (a) extend the
time for the performance of obligations or other acts of another party
hereunder, (b) waive any inaccuracies in the representations or warranties of
another party herein, (c) waive compliance by another party with any of the
agreements or covenants herein or (d) amend, modify or supplement this
Agreement.  Any agreement on the part of a party hereto to any such extension or
waiver will be valid only if in an instrument in writing signed by an authorized
representative of such party.  This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.

 

5.10        Waiver. No waiver by any party hereto of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving.  No waiver by any party hereto shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver.  No failure to exercise or
assert, or delay in exercising or asserting, any right, remedy, power or
privilege arising from this Agreement will impair such right, remedy, power or
privilege or be construed as a waiver thereof, an acquiescence therein or
creating an estoppel with respect thereto, nor will any single or partial
exercise or assertion of any right, remedy, power or privilege hereunder
preclude any other or further exercise or assertion thereof or the exercise or
assertion of any other right, remedy, power or privilege.  All rights and
remedies under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

 

5.11        Governing Law. This Agreement and the transactions contemplated
hereby shall be governed by and construed in accordance with the internal laws
of the State of Delaware applicable to contracts made in and wholly to be
performed in the State of Delaware.

 

5.12        Exclusive Forum

 

(a)           Any dispute under this Agreement or any Ancillary Agreement shall
be exclusively resolved through binding arbitration in Boston in accordance with
conducted in accordance with the expedited procedures set forth in the JAMS
Comprehensive Arbitration Rules and Procedures as then in effect (including
rules 16.1 and 16.2 or their successors), as modified herein.  Each party shall
nominate within ten days of filing of the notice of arbitration a JAMS
arbitrator and such JAMS arbitrators shall select within seven days a third JAMS
Arbitrator who shall be the sole Arbitrator to resolve such dispute (the
“Arbitrator”). The failure of a party to appoint an arbitrator within the time
prescribed shall be deemed equivalent to appointing the arbitrator appointed by
the other party as the Arbitrator.

 

10

--------------------------------------------------------------------------------


 

(b)           Within ten days following the selection of the Arbitrator, each
party shall submit to the Arbitrator such party’s proposed order resolving all
matters (including cross claims) that are or could be included in the
arbitration (a “Settlement Proposal”).  The sole finding by the Arbitrator shall
be to select which of the Settlement Proposals most closely approximates the
Arbitrator’s own determination of the proper resolution in total of all matters
(including cross claims). The Arbitrator shall have no right to propose a middle
ground or any modification of either of the two Settlement Proposals. The
Settlement Proposal chosen by the Arbitrator as that mostly closely
approximating the Arbitrator’s own determination of the proper audit dispute
settlement amount shall constitute the decision of the Arbitrator and shall be
final and binding upon the parties. The Arbitrator shall not be required to
provide a reasoned opinion for his or her adoption of such party’s opinion, but
the Arbitrator’s determination shall be based on which party’s position in the
aggregate most closely approaches the correct interpretation of this Agreement,
the law and the facts.

 

(c)           Any award issued by the Arbitrator may be reduced to a judgment
and entered in a court of competent jurisdiction.  The party whose settlement
proposal is selected by the Arbitrator shall be entitled to reimbursement of all
costs, attorneys’ fees and other expenses associated with resolution of the
dispute.

 

(d)           The arbitration shall be governed by the Rules of Civil Procedure
and the Rules of Evidence as applicable in the Court of Chancery of the State of
Delaware when such court is hearing matters solely involving Delaware law. 
Where such rules confer on the court discretion in granting waivers or extending
time for performance, the Arbitrator may not grant such waiver or make such
extension without the consent of all parties to the arbitration.  Where such
rules confer on the court discretion in granting waivers or extending time for
performance, the Arbitrator may not grant such waiver or make such extension
without the consent of all parties to the arbitration.  Except as required by
law, neither any Party nor the Arbitrator may disclose the existence, content or
results of the arbitration.

 

(e)           In any arbitration arising out of or related to this Agreement,
requests for documents: (i) shall be limited to documents which are directly
relevant to significant issues in the case or to the case’s outcome; (ii) shall
be restricted in terms of time frame, subject matter and persons or entities to
which the requests pertain; and (iii) shall not include broad phraseology such
as “all documents directly or indirectly related to.

 

(f)            In any arbitration arising out of or related to this Agreement
(i) there shall be production of electronic documents only from sources used in
the ordinary course of business. Absent a showing of compelling need, no such
documents are required to be produced from backup servers, tapes or other media,
(ii) absent a showing of compelling need, the production of electronic documents
shall normally be made on the basis of generally available technology in a
searchable format which is usable by the party receiving the e-documents and
convenient and economical for the producing party. Absent a showing of
compelling need, the parties need not produce metadata, with the exception of
header fields for email correspondence; (iii) the

 

11

--------------------------------------------------------------------------------


 

description of custodians from whom electronic documents may be collected shall
be narrowly tailored to include only those individuals whose electronic
documents may reasonably be expected to contain evidence that is material to the
dispute; and (iv) where the costs and burdens of e-discovery are
disproportionate to the nature of the dispute or to the amount in controversy,
or to the relevance of the materials requested, the Arbitrator shall deny such
requests. In any arbitration arising out of or related to this Agreement, there
shall be no interrogatories or requests to admit. In any arbitration arising out
of or related to this Agreement, each side may take two discovery depositions.
Each side’s depositions are to consume no more than a total of fifteen hours.
There are to be no speaking objections at the depositions, except to preserve
privilege. The total period for the taking of depositions shall not exceed four
weeks. Any party wishing to make a dispositive motion shall first submit a brief
letter (not exceeding five pages) explaining why the motion has merit and why it
would speed the proceeding and make it more cost-effective. The other side shall
have a brief period within which to respond. Based on the letters, the
Arbitrator will decide whether to proceed with more comprehensive briefing and
argument on the proposed motion.  If the Arbitrator decides to go forward with
the motion, he/she will place page limits on the briefs and set an accelerated
schedule for the disposition of the motion. The pendency of such a motion will
not serve to stay any aspect of the arbitration or adjourn any pending
deadlines.

 

(g)           The following time limits are to apply to any arbitration arising
out of or related to this Agreement: Discovery is to be completed within 45 days
of the service of the arbitration demand, (b) the evidentiary hearing on the
merits (“Hearing”) is to commence within 60 days of the service of the
arbitration demand. At the Hearing, each side is to be allotted 1 day for
presentation of direct evidence and for cross examination. The award shall be
rendered within 45 days of the close of the Hearing or within 45 days of service
of post-hearing briefs if the Arbitrator directs the service of such briefs.
Failure to meet any of the foregoing deadlines will not render the award
invalid, unenforceable or subject to being vacated. The Arbitrator, however, may
impose appropriate sanctions and draw appropriate adverse inferences against the
party primarily responsible for the failure to meet any such deadlines.

 

(h)           The Arbitrator must agree to abide by this Section 5.12 before
accepting appointment.

 

(i)            Each party acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT,
THE NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

(j)            The parties hereto agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties hereto shall be entitled, in addition to any other
remedies available at law or in equity or otherwise, to seek specific
performance of the terms hereof.

 

5.13        Counterparts. This Agreement may be executed in one or more
counterparts (whether delivered by electronic copy or otherwise), each of which
will be deemed an original, but all of which together will be deemed to be one
and the same agreement and will become effective when counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto. 
Each party need not sign the same counterpart.  A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

12

--------------------------------------------------------------------------------


 

5.14        Construction and Interpretation. When a reference is made in this
Agreement to a section or article, such reference will be to a section or
article of this Agreement, unless otherwise clearly indicated to the contrary.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation”.
The words “hereof,” “herein” and “herewith” and words of similar import will,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement. The plural of any defined
term will have a meaning correlative to such defined term and words denoting any
gender will include all genders and the neuter. Where a word or phrase is
defined herein, each of its other grammatical forms will have a corresponding
meaning. A reference to any legislation or to any provision of any legislation
will include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation. If any ambiguity or question
of intent or interpretation arises, this Agreement will be construed as if
drafted jointly by the parties, and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. No prior draft of this Agreement will be used in the
interpretation or construction of this Agreement. The parties hereto intend that
each provision of this Agreement will be given full separate and independent
effect.  Although the same or similar subject matters may be addressed in
different provisions of this Agreement, the parties hereto intend that, except
as expressly provided herein, each such provision will be read separately, be
given independent significance and not be construed as limiting any other
provision of this Agreement (whether or not more general or more specific in
scope, substance or content). Article and section references are references to
the articles and sections of this Agreement, unless otherwise specified.
References to documents includes electronic communications. If there is any
conflict, inconsistency or the like between this Agreement and any Ancillary
Agreement, the applicable Ancillary Agreement shall control. No best evidence
rule objection may be entered with respect to an electronic counterpart hereof.

 

5.15        Definitions.  For purposes of and as used in this Agreement, the
following capitalized terms have the following meanings:

 

(a)           “Ancillary Agreements” means, collectively, the Cost Sharing
Agreement, the Bill of Sale, the Assignment and Assumption Agreement, the
Revenue Sharing Agreement, and the Senior Unsecured Notes.

 

(b)           “Affiliate” of any Person means any Person that controls, is
controlled by, or is under common control with such Person.  As used herein,
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other interests, by contract
or otherwise.

 

(c)           “Assignment and Assumption Agreement” means an assignment and
assumption agreement substantially in the form set forth in Exhibit A hereto,
with such changes as are necessary to reflect the Transactions.

 

(d)           “Assumed Leases” means, collectively, (i) the real property leases
listed in Section 5.15(d)(i) of the Disclosure Letter, and (ii) the personal
property leases listed in Section 5.15(d)(ii) of the Disclosure Letter.

 

13

--------------------------------------------------------------------------------


 

(e)           “Assumed Liabilities” means, collectively, the liabilities and
obligations arising after the Effective Date under the Assumed Leases and the
Assigned Contracts, whether or not any such liability or obligation has a value
for accounting purposes or is carried or reflected on or specifically referred
to in MAST’s Business Records or financial statements, including
Employment-Related Liabilities which have accrued or otherwise relate to periods
occurring after the Effective Date and a pro-rated (based on time) portion of
Employment-Related Liabilities that includes both a period before the Effective
Date and a period after the Effective Date.

 

(f)            “Benefit Plan” means each Pension Plan, Welfare Plan and
employment, compensation, bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock option, stock appreciation right,
stock purchase, phantom stock or other equity compensation, performance,
retirement, thrift, savings, stock bonus, excess benefit, supplemental
unemployment, paid time off, perquisite, tuition reimbursement, outplacement,
fringe benefit, vacation, sabbatical, sick leave, severance, or retention,
termination, change in control, redundancy policy, workers’ compensation,
retirement, cafeteria, disability, death benefit, hospitalization, medical,
dental, life insurance, accident benefit, welfare benefit or other plan,
program, agreement or arrangement, in each case maintained or contributed to, or
required to be maintained or contributed to, by MAST or its Subsidiaries or any
ERISA Affiliate, or any plan covering non-United States employees or former
employees which if maintained or administered in or otherwise subject to the
laws of the United States would be described in this paragraph, in each case for
the benefit of any Business Employee.

 

(g)           “Bill of Sale” means a bill of sale substantially in the form set
forth in Exhibit B hereto, with such changes as are necessary to reflect the
Transactions.

 

(h)           “Business Day” means a day that is not (i) a Saturday, a Sunday or
a statutory or civic holiday in the City of New York, (ii) a day on which
banking institutions are required by Law to be closed in the City of New York.

 

(i)            “Business Records” means all books, records, ledgers, tangible
data, disks, tapes, other media-storing data and files or other similar
information whether in hardcopy or computer format and whether stored in network
facilities or otherwise, in each case to the extent used or held for use
primarily in the operation or conduct of MAST’s business, but excluding portions
of such items to the extent (i) they are included in, or primarily related to,
any Excluded Assets or Excluded Liabilities, or (ii) any applicable Law
prohibits the transfer of such information.

 

(j)            “Contracts” means all contracts, licenses, purchase orders,
agreements, arrangements or understandings (whether legally enforceable or
subject to defenses), leases and subleases, including all amendments,
restatements or supplements thereto.

 

(k)           “Employment-Related Liabilities” means any liability or obligation
relating to or arising out of the employment or the termination of employment by
MAST or its Affiliates of any current employee or consultant of MAST or its
Affiliates (including members of the Team), including any and all liabilities or
obligations relating to wages, remuneration, compensation, carried interest,
management or incentive fee participation, profit sharing, unreimbursed
expenses, benefits, severance, pensions, sabbatical, vacation, personal days,
floating holidays or other paid-time-off, working time related benefits, time
savings accounts, end of career indemnities, social security and related costs.

 

14

--------------------------------------------------------------------------------


 

(l)            “Encumbrance” means any lien, encumbrance, claim, charge,
security interest, mortgage, pledge, easement, encroachment, building or use
restriction, capital lease, conditional sale or other title retention agreement,
covenant or other similar restriction, adverse claims of ownership or use, or
other similar restriction or Third Party right.

 

(m)          “Environmental Law” means any Law that governs the existence of or
provides a remedy for release of Hazardous Substances, the protection of
persons, natural resources or the environment, the management of Hazardous
Substances, or other activities involving Hazardous Substances.

 

(n)           “ERISA” means the Employee Retirement Income Security Act of 1974.

 

(o)           “ERISA Affiliate” means each Subsidiary and any other Person that,
together with MAST is (or at the relevant time was) treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.

 

(p)           “Excluded Liabilities” means, collectively, any liabilities or
obligations of MAST or any of its Affiliates, whether direct or indirect, known
or unknown, absolute or contingent, except for the Assumed Liabilities.  For the
avoidance of doubt, the parties hereto agree that the Excluded Liabilities
include any and all of the following liabilities or obligations, whether or not
any such liability or obligation has a value for accounting purpose or is
carried or reflected on or specifically referred to in MAST’s Business Records
or financial statements: (i) any liability or obligation that arises from, or in
connection with, the operation or the conduct of the ownership of the Purchased
Assets on or prior to the Effective Date; (ii) any Excluded Taxes; (iii) any
Environmental Liabilities; (iv) any liability or obligation arising out of or
related to any Excluded Asset; (v) any trade payable that arises from, or in
connection with, the operation or the ownership of the Purchased Assets on or
prior to the Effective Date; (vi) any indebtedness for borrowed money or
guarantees thereof of MAST or its Affiliates or intercompany obligations of MAST
or its Affiliates; (vii)    any liability or obligation to any partner or
shareholder in any investment vehicle managed or advised by MAST or its
Affiliates; (viii) (A) Employment-Related Liabilities which have accrued or
otherwise relate to periods occurring prior to and including the Effective Date
or that relate on a prorated basis to a period occurring prior to and including
the Effective Date; (B) any employee’s or former employee’s or his/her
dependents’ rights or obligations under any fringe benefit of employment with
MAST, including any Benefit Plan; (C) any retention payments owed to any current
employee or former employee of MAST or its Affiliates (including members of the
Team) pursuant to arrangements entered into on or prior to the Effective Date by
MAST or its Affiliates; and (D) the employment or the termination of employment
(whether before, on or after Closing) or the transfer by operation of Law, in
each case as a result of the transactions contemplated by this Agreement, of any
Person who is not a member of the Team but who claims or is deemed to transfer
to GECM by operation of Law, including losses, liabilities or obligations
arising from, or connected with, any Employment-Related Liabilities; (ix) any
liability and obligation which arises out of or relates to any breach, default
or violation by MAST or its Affiliates of any Assumed Lease or any Assigned
Contract occurring on or prior to the Effective Date; and (x) any liability or
obligation in connection with or relating to any actions, suits, claims, causes
of action or proceedings against MAST or any of its Affiliates regarding or
relating to (A) the operation or conduct of MAST’s business or (B) the ownership
of the Purchased Assets, in either case on or before the Effective Date.

 

(q)           “Excluded Tax” means any liability, obligation or commitment,
whether or not accrued, assessed or currently due and payable, with respect to
(i) any Taxes of MAST or its Affiliates (including any liability of MAST or its
Affiliates for the Taxes of any other Person (other than GP Corp or its
Affiliates) under Treasury Regulation Section 1.1502-6 (or any similar provision
of state, local or foreign Law)), as a transferee or successor, by contract or
otherwise, (ii) any Taxes relating to, pertaining to, or arising out of, the
Purchased Assets for any Pre-Closing Tax Period, including all interest,
penalties or other amounts with respect thereto accruing in Post-Closing Tax
Periods, and (iii) any Taxes required by Law to be paid by MAST or any of its
Subsidiaries (or withheld from MAST by GP Corp) as a result of the sale of
Purchased Assets in any jurisdiction (including any mandatory withholding Taxes)
other than (x) any Transfer Taxes to be paid by GP Corp under Section 8.03 and
(y) any Taxes to the extent deducted and withheld by GP Corp at the Closing
pursuant to Section 8.03.

 

15

--------------------------------------------------------------------------------


 

(r)           “Fixtures and Supplies” means all fixtures, improvements,
furniture, furnishings, equipment, machinery, tools, Office Equipment, supplies,
vehicles, and other tangible personal property owned by MAST which are located
on the Transferred Premises, and all warranties and guarantees, if any, express
or implied, with respect to any of the foregoing, but excluding any such items
primarily related to Excluded Assets or Excluded Liabilities.

 

(s)            “Goodwill” means the goodwill of MAST’s historical business
connected with the use of the Purchased Assets or the Operating Assets, as the
context dictates, including MAST’s historical investment performance, personal
and ongoing business relationships, trade secrets and knowledge in connection
with MAST’s business, the Team-Related Know-how and other Information relating
thereto and the right to employ the Team, other than the goodwill connected with
the use of and symbolized by any trademarks and service marks.

 

(t)            “Governmental Body” means any legislative, executive or judicial
unit of any governmental entity (supranational, national, federal, provincial,
state or local) or any department, commission, board, agency, bureau, official
or other regulatory, administrative or judicial authority thereof.

 

(u)           “Hazardous Substance” means (i) any hazardous, toxic or dangerous
waste, substance or material, (ii) asbestos or PCBs and (iii) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Body.

 

(v)           “Information” means any and all documented and undocumented
information (excluding patents), including any technical information, trade
secrets and other confidential information, data and drawings of whatever kind
in whatever medium, specifications, techniques, know-how, network configurations
and architectures, APIs, subroutines, techniques, user interfaces, URLs works of
authorship, algorithms, formulae, protocols, schematics, compositions,
processes, designs, bills of material, sketches, photographs, graphs, drawings,
samples, non-patented inventions, discoveries, developments and ideas, build
instructions, Software (in any form, including source code and executable or
object code), build scripts, test scripts, databases and data collections, past
and current manufacturing and distribution methods and processes, tooling
requirements, current and anticipated customer requirements, price lists, part
lists, customer lists, market studies, business plans, database technologies,
systems, structures, architectures, improvements, devices, concepts, methods and
information, however documented and whether or not embodied in any tangible
form, and any and all notes, analysis, compilations, studies, summaries, and
other material containing or based, in whole or in part, on any information
included in the foregoing, and including all tangible embodiments of any of the
foregoing.

 

(w)          “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations, and works of authorship, whether or not copyrightable;
(iii) trade secrets and confidential know-how; (iv) patents and patent
applications; (v) websites and internet domain name registrations; and (vi) all
other intellectual property and industrial property rights and assets, and all
rights, interests and protections that are associated with, similar to, or
required for the exercise of, any of the foregoing.

 

16

--------------------------------------------------------------------------------


 

(x)           “Law” means any supranational, national, federal, state,
provincial or local law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree of any country.

 

(y)           “Material Adverse Effect” means, with respect to any Person, any
event, occurrence, fact, condition or change that is materially adverse to
(a) the business, results of operations, financial condition or assets of the
business of such Person, taken as a whole, or (b) the ability of such Person to
consummate the Transactions; provided that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition or change, directly or
indirectly, arising out of or attributable to: (i) general economic or political
conditions; (ii) conditions generally affecting the industries in which the
business of such Person operates; (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the consent of or at the request of the other party to the Transactions;
(vi) any changes in applicable Laws or accounting rules or the enforcement,
implementation or interpretation thereof; (vii) the announcement, pendency or
completion of the Transactions, including losses or threatened losses of
employees, customers, suppliers, distributors or others having relationships
with the such Person and its business; or (viii) any natural or man-made
disaster or acts of God.

 

(z)           “Office Equipment” means all office equipment, whether or owned or
leased, including computer hardware, telephone equipment, mobile phones,
internet switches and routers.

 

(aa)         “Operating Assets” means those Fixtures and Supplies included in
the Purchased Assets which constitute the infrastructure to support the Team set
forth or described in Section 10.16(dd) of the Disclosure Letter.

 

(bb)         “Person” means any individual, corporation, partnership, firm,
association, joint venture, joint stock company, trust, unincorporated
organization or other entity, or any government or regulatory, administrative or
political subdivision or agency, department or instrumentality thereof.

 

(cc)         “Property Tax” means any real property Tax, personal property Tax
and similar ad valorem obligations.

 

(dd)         “Software” means any and all (i) computer programs, including any
and all software implementations of algorithms, heuristics models and
methodologies, whether in source code or object code, (ii) testing, validation,
verification and quality assurance materials, (iii) databases, conversion,
interpreters and compilations, including any and all data and collections of
data, whether machine readable or otherwise, (iv) descriptions, schematics,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, (v) software development processes, practices, methods and
policies recorded in permanent form, relating to any of the foregoing,
(vi) performance metrics, sightings, bug and feature lists, build, release and
change control manifests recorded in permanent form, relating to any of the
foregoing and (vii) all documentation, including user manuals, web materials,
and architectural and design specifications and training materials, relating to
any of the foregoing.

 

(ee)         “Straddle Period” means any Tax period that begins on or before and
ends after the Effective Date.

 

17

--------------------------------------------------------------------------------


 

(ff)          “Subsidiary” means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors (or similar
body) of such corporation, partnership, limited liability company or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

(gg)         “Tax” means a tax of any kind, and all charges, fees, customs,
levies, duties, imposts, required deposits or other assessments, whether
federal, state, local or foreign, including all net income, capital gains, gross
income, gross receipt, property, franchise, sales, use, excise, registration,
withholding, payroll, employment, social security, worker’s compensation,
unemployment, occupation, capital stock, ad valorem, value added, transfer,
gains, profits, net worth, asset, transaction, real property, personal property,
alternative, add-on minimum, escheat or estimated tax or other tax, including
any interest, penalties or additions to tax with respect thereto, whether
disputed or not, imposed upon any Person by any taxing or social security
authority or other Governmental Body under applicable Law.

 

(hh)         “Team-Related Know-how” means any Information associated with any
member of the Team.

 

(ii)           “Third Party” means any Person not an Affiliate of the other
referenced Person or Persons.

 

(jj)           “Transfer Tax” means any sales, use, stamp, registration,
documentary, filing, recording, transfer, value added or similar fees or Taxes
(including all applicable real estate transfer Taxes).

 

18

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be executed as of the date
first written above by their respective officers thereunto duly authorized.

 

MAST CAPITAL MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ David J. Steinberg

 

Name:

David J. Steinberg

 

Title:

Managing Member

 

 

 

 

GECC GP CORP.

 

 

 

 

 

By:

/s/ Peter A. Reed

 

Name:

Peter A. Reed

 

Title:

President

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Agreement”), effective as of
November 3, 2016 (the “Effective Date”), is by and between MAST Capital
Management, LLC, a Delaware limited liability company (“Seller”), and GECC GP
Corp., a Delaware corporation (“Buyer”).

 

WHEREAS, Seller and Buyer have entered into a certain Asset Purchase Agreement,
dated as of November 3, 2016 (the “Purchase Agreement”), pursuant to which,
among other things, Seller has agreed to assign all of its rights, title and
interests in, and Buyer has agreed to assume all of Seller’s duties and
obligations under, the Assigned Contracts and the other Purchased Assets.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions. All capitalized terms used
in this Agreement but not otherwise defined herein are given the meanings set
forth in the Purchase Agreement.

 

2.                                      Assignment and Assumption. Seller hereby
sells, assigns, grants, conveys and transfers to Buyer all of Seller’s right,
title and interest in and to the Assigned Contracts and the other Purchased
Assets.  Buyer hereby accepts such assignment and assumes all of Seller’s duties
and obligations under the Assigned Contracts and the other Purchased Assets,
including, without limitation, the Assumed Liabilities, and agrees to pay,
perform and discharge, as and when due, all of the obligations of Seller under
the Assigned Contracts and the other Purchased Assets (including, without
limitation, the Assumed Liabilities) accruing after the Effective Date.

 

3.                                      Terms of the Purchase Agreement. The
terms of the Purchase Agreement, including, but not limited to, the
representations, warranties, covenants, agreements and indemnities relating to
the Assigned Contracts and the other Purchased Assets are incorporated herein by
this reference.  The parties hereto acknowledge and agree that the
representations, warranties, covenants, agreements and indemnities contained in
the Purchase Agreement shall not be superseded hereby but shall remain in full
force and effect to the full extent provided therein.  In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

 

4.                                      Governing Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction).

 

5.                                      Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement.  A signed copy
of this Agreement delivered by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

The parties hereto have executed this Agreement to be effective as of the date
first above written.

 

MAST CAPITAL MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

GECC GP CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------